Citation Nr: 1529284	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  05-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for asthma, to include as due to exposure to polychlorinated biphenyls (PCBs).  

2. Entitlement to service connection for asthma, to include as due to exposure to PCBs.  

3. Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as due to exposure to PCBs and herbicides.  

4. Entitlement to service connection for hypertension, to include as due to exposure to PCBs and herbicides.  
 
5. Whether new and material evidence has been received to reopen a claim for service connection for an eye disability.  

6. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

7. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to an in service personal assault, as secondary to service-connected neck and back disabilities, and as pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability from PTSD treatment on March 17, 2006 at a VA Medical Center (VAMC). 

8. Entitlement to service connection for an eye disability.  

9. Entitlement to service connection for a right thumb disability.  

10. Entitlement to service connection for chronic fatigue syndrome (CFS) to include as secondary to service-connected neck and back disabilities.  

11. Entitlement to service connection for fibromyalgia, to include as secondary to service-connected neck and back disabilities.  

12. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to June 1987 and in June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003, March 2008, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Reno, Nevada.  

In pertinent part, the March 2003 rating decision denied service connection for an acquired psychiatric disorder and CFS.  The March 2008 rating decision denied service connection for asthma, hypertension, and a TDIU.  The May 2013 rating decision denied service connection for fibromyalgia, a right thumb disability, and denied the Veteran's petition to reopen a claim of entitlement to service connection for an eye disability.  

The Board has rephrased the Veteran's claims for PTSD and depression as one claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2010, the Veteran testified at a Decision Review Officer (DRO) hearing with regard to his psychiatric disorder, hypertension, asthma and TDIU claims.  In November 2014, he testified at a hearing before the undersigned with regard to his asthma, hypertension, psychiatric disorder, CFS, and TDIU claims.  A copy of the transcript has been associated with the Veteran's electronic claims file

The Veteran also requested a hearing with regard to his claims for service connection for fibromyalgia, a right thumb disability, and an eye disability and he was not afforded the opportunity to provide testimony with regard to these issues.  However, in June 2015, the Veteran, through his representative, withdrew his request for a Board hearing on these issues.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014). 

A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals additional evidence that is pertinent to the Veteran's psychiatric disorder claim that has not been reviewed by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran has submitted multiple statements regarding his PTSD stressor.  As discussed below, his psychiatric disorder claim is being reopened and remanded.  The additional evidence does not pertain to his claimed right thumb disability.  Therefore, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for asthma, an eye disability, an acquired psychiatric disorder, CFS, and fibromyalgia, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Evidence associated with the claims file since March 2003 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for asthma. 

2. Evidence associated with the claims file since March 2003 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension. 

3. Hypertension is shown by the competent evidence of record to be related to the Veteran's active military service.

4. Evidence associated with the claims file since September 1995 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder. 

5. Evidence associated with the claims file since March 2003 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an eye disability.  

6. The preponderance of the evidence reflects that the Veteran does not have a right thumb disability due to any incident of his active duty service. 


CONCLUSIONS OF LAW

1. Evidence received since the March 2003 rating decision that denied service connection for asthma, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2. Evidence received since the March 2003 rating decision that denied service connection for hypertension, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

3. The Veteran's hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4. Evidence received since the September 1995 rating decision that denied service connection for an acquired psychiatric disorder, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

5. Evidence received since the March 2003 rating decision that denied service connection for an eye disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

6. A right thumb disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With regard to the Veteran's claim for service connection for a right thumb disability, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in September 2011 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The record shows that the Veteran is receiving Social Security Administration (SSA) benefits for his acquired psychiatric disorder.  However, there is no indication that he is receiving SSA disability benefits for his claimed right thumb disability, nor has he indicated that SSA records relevant to this issue exist.  VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's claimed right thumb disability exist, and the Veteran has not asserted that his SSA records pertain to his right thumb disability, or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary. 

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed right thumb disability.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As will be explained below, the Veteran has not been shown to have a right thumb disability at any time during the pendency of the appeal.  Therefore, because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); see also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

With regard to the Veteran's petitions to reopen previously denied claims of service connection for asthma, hypertension, an acquired psychiatric disorder, and an eye disability, any further development or notification action  under the VCAA would not avail the Veteran because the Board's dispositions are favorable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

II. New and Material Evidence

In September 1995, the RO denied the Veteran's claim for service connection for an "acquired psychiatric disorder" on the basis that he did not have a diagnosis of PTSD and there was no manifestation of a psychiatric disorder in service.  In March 2003, the RO denied the Veteran's claims for service connection for asthma and hypertension because there was no nexus to service, and to "visual impairment" because the Veteran had not been diagnosed with an eye disability that was not congenital.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of the promulgation of either rating decision.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the September 1995 and March 2003 rating decision became final with regard to these issues.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

A. Asthma

After the March 2003 denial, the Veteran advanced a new theory of service connection: that exposure to PCBs caused his asthma.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2002)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  The Veteran submitted a news article titled "Ft. McClellan Health Act: The health hazards of PCBs" that discusses health effects of exposure to PCBs.  Because it supports the Veteran's new theory of causation, it is new and material and the claim is reopened.  

B. Hypertension

The news article submitted by the Veteran also supports his assertion that his hypertension was caused by exposure to PCBs.  Additionally, in June 2010, after the final March 2003 rating decision, a VA examiner provided a positive opinion.  Reopening of the Veteran's claim for service connection for hypertension based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

C. Acquired Psychiatric Disorder

After the September 1995 final denial of the Veteran's claim for service connection for an acquired psychiatric disorder, an August 2004 VA examiner found that 15 percent of his disability from depression was caused by his service-connected spine disability.  New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. 110.  Accordingly, the claim is reopened.  

D. Eye Disability

In its final March 2003 denial of service connection for an eye disability, the RO concluded that the Veteran had not been diagnosed with a non-congenital eye condition.  A July 2011 VA optometry report noted that the Veteran had refractive error, presbyopia, early cataracts, "likely" melanocytoma, retinoschisis, "likely" meridional amblyopia, and vitreoretinal tuft.  These diagnoses trigger the duty to provide a medical opinion.  The claim is reopened.  Id.  

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

A. Hypertension

The Veteran has been diagnosed with hypertension.  At his June 2010 VA examination, the examiner concluded that the Veteran's service-connected back and neck disabilities did not cause hypertension.  Instead, the examiner found that it was "...most likely that [the Veteran] had hypertension while on active duty."  The examiner stated that there were not many blood pressure readings from the Veteran's periods of service, but that at one point his systolic blood pressure was 143, which was "clearly abnormal."  There is no evidence of record to contradict the finding of the VA examiner.  The Board finds that the preponderance of the evidence is in favor of service connection for hypertension.  38 U.S.C.A. § 5107(b) (West 2014).  The appeal is granted.  

Because the Veteran's claim is granted based on a finding that he had hypertension on active duty, his alternative theories of entitlement need not be considered.  

B. Right Thumb Disability

The Veteran has not been diagnosed with a right thumb disability during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  The medical evidence of record does not show that the Veteran had a right thumb disability during the appeal period.  

The Veteran filed his claim in February 2011.  Prior to that time, a VA treatment record noted in September 2003 that the Veteran "stated he had slammed his right hand into the door yesterday.  [The Veteran] was worried he broke his thumb and requested X-rays.  [The Veteran] could move thumb in all directions.  Denied increased pain on palpation and showed no visible discomfort or wincing upon movement of thumb."  No disability was diagnosed.  Subsequent VA treatment records showed right thumb pain on problem lists during the appeal period, but no specific disability was found and he did not report right thumb symptoms or receive treatment for his right thumb.  Thus, there is no evidence that he had a right thumb disability prior to his date of claim to indicate that such a disability existed when it was filed.  See Romanowsky, 26 Vet. App. at 293.  

The Veteran reported right thumb pain, but has not asserted why he believes it is related to service.  The Veteran is competent to report an observable symptom such as right thumb pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his assertion that he has right thumb pain is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the Veteran has not asserted that he has been diagnosed with a right thumb disability.  Furthermore, his reported symptoms did not support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377.  The Veteran's assertions of right thumb pain are not probative evidence in support of a finding that he has a current disability.  

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board is mindful that the Court has held that functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  But here there is also no competent medical evidence of any such functional loss.  None of the medical evidence indicates that the Veteran has any functional loss in his right thumb.  Significantly, in September 2003, the Veteran attributed his pain to a post-service event and was then able to move it normally and did not report pain.  The Veteran has not attested to any specific functional loss as the result of his claimed right thumb disability.  

The Board finds that the evidence of record does not show that the Veteran has a current right thumb disability.  The first element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67.  The Board finds that the preponderance of the evidence is against service connection for a right thumb disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been received, the claim for service connection for asthma is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for hypertension is reopened.

Service connection for hypertension is granted.  

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for an eye disability is reopened; the appeal is granted to this extent only.

Service connection for a right thumb disability is denied.  


REMAND

Remand is necessary in this case for the following reasons.  

With regard to his claim for service connection for an acquired psychiatric disorder, the record shows that the Veteran receives SSA benefits for a psychiatric disability.  When VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant SSA records need to be obtained and associated with the claims file.  Additionally, the Veteran has been diagnosed with multiple psychiatric conditions, including PTSD.  He has also consistently reported a credible stressor: that he was beaten by fellow soldiers during basic training.  Additionally, the Veteran has asserted that his PTSD increased in severity following VA mental health treatment on March 17, 2006.  The record is not sufficient for the Board to adjudicate his claim without a VA examination.  

With regard to his claim for service connection for asthma, the record is insufficient for the Board to decide his claim.  An opinion is needed to determine whether the Veteran's episode of bronchitis in November 2000 is related to asthma or service, and whether his purported exposure to PCBs could have caused or aggravated his asthma.

With regard to his claim for service connection for an eye disability, the record is insufficient for the Board to decide his claim because the Veteran has been diagnosed with multiple eye disabilities, some of which are not congenital, and an etiology opinion is needed.  

With regard to his claims for eservice connection for CFS and fibromyalgia, the Board lacks the expertise to determine whether the Veteran has fibromyalgia, CFS, or both.  Additionally, the June 2010 VA examiner provided a speculative opinion regarding whether the Veteran has fibromyalgia as a result of his service-connected neck or spine disabilities.  An adequate medical opinion is needed. 

With regard to his TDIU claim, as the matters of entitlement to service connection for a psychiatric disorder, asthma, an eye disability, CFS, and fibromyalgia will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain the Veteran's SSA records.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) (2014), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the AOJ should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2014).  

2. Schedule the Veteran for an examination with an appropriate clinician for his acquired psychiatric disorder.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the August 2004 VA examination where it was noted that the Veteran's depression was 15 percent related to his spine disability.

ii. A March 2006 VA treatment record noting diagnoses of depression and malingering.  

iii. A July 2006 VA treatment record noting that the Veteran had a history of malingering, but that his description of his assault in the military was "...consistent with that of previously documented reports of the assault."  

iv. A December 2011 VA treatment record noting a diagnosis of PTSD and malingering.  

v. The transcript of the Veteran's November 2014 Board hearing.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner is advised that the Board has accepted the Veteran's assertion that he was personally assaulted by fellow soldiers during basic training as credible.  

d. The examiner must provide a diagnosis for each psychiatric disability found using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  For each diagnosis, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

e. For each psychiatric disorder that the examiner finds is NOT related to service:

i. Determine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder was proximately due to or the result of his service-connected neck or back disabilities.

ii. Determine whether it is at least as likely as not that the psychiatric disorder was aggravated beyond its natural progression by his service-connected neck or back disabilities.  

f. IF AND ONLY IF the examiner finds that the Veteran's psychiatric disorder is not related to service or a service-connected disability, provide an opinion as to the following:  

i. Determine whether it is least as likely as not that the Veteran incurred any additional disability as a result of treatment for PTSD at a VAMC on March 17, 2006.

If so, identify the additional disability(ies).  Specifically state whether a psychiatric condition resulted.  Provide all applicable diagnoses for any additional disability found.  

ii. If such additional disability was incurred, determine whether the proximate cause of the additional disability either (1) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (2) an event not reasonably foreseeable. 

In making determination (1), the examiner should address whether the VA treatment providers here failed to exercise the degree of care that would be expected of a reasonable health care provider. 

The VA examiner should consider "an event not reasonably foreseeable" to be what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

g. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his asthma.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma began during active service or is related to an incident of service, including his asserted exposure to PCBs.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for his eye disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the July 2011 VA optometry examination which provided an impression of refractive error, presbyopia, early cataracts, "likely" melanocytoma, retinoschisis, "likely" meridional amblyopia, and vitreoretinal tuft.   

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's eye disability began during active service or is related to an incident of service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for an examination with an appropriate clinician for his fibromyalgia and/or CFS.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the June 2010 VA examination report which noted that it was "highly likely" that the Veteran had "some element of fibromyalgia."

c. The examiner must specifically state whether the Veteran has fibromyalgia and/or CFS.  The examiner must provide an opinion as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia and/or CFS began during active service or is related to an incident of service.

ii. If the examiner concludes that the Veteran's fibromyalgia and/or CFS is not related to service, determine whether it is at least as likely as not that the fibromyalgia and/or CFS was proximately due to or the result of his service-connected neck and back disabilities.

iii. If the examiner concludes that the Veteran's fibromyalgia and/or CFS was not caused by his service-connected neck and back disabilities, determine whether it is at least as likely as not that the fibromyalgia and/or CFS was aggravated beyond its natural progression by his service-connected neck and back disabilities.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


